Exhibit AMENDMENT NO. 1 TO STOCKHOLDER AGREEMENT This AMENDMENT NO. 1 TO STOCKHOLDER AGREEMENT (the“Amendment”) is entered into as of April 20, 2009, by and between Maguire Properties, Inc., a Maryland corporation (the “Company”), on the one hand, and JMB Capital Partners Master Fund L.P., a Cayman Islands limited partnership, Smithwood Advisers, L.P., a California limited partnership, Smithwood General Partner, LLC, a California limited liability company, and Smithwood Partners, LLC, a California limited liability company (all parties other than the Company collectively, the “Stockholder Group”), on the other hand.The Company and the Stockholder Group are referred to herein sometimes individually as a “Party” and collectively as the “Parties.” RECITALS A.
